Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150298(79)(80)                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  _________________________________________                                                           Richard H. Bernstein
                                                                                                            Joan L. Larsen,
                                                                                                                      Justices
  In re Contempt of KELLY MICHELLE DORSEY.
  _________________________________________

  PEOPLE OF THE STATE OF MICHIGAN,
            Petitioner-Appellee,
                                                                    SC: 150298
  v                                                                 COA: 309269
                                                                    Livingston CC Family Division:
                                                                      08-012596-DL
  TYLER MICHAEL DORSEY,
           Respondent,
  and

  KELLY MICHELLE DORSEY,
             Appellant.
  ____________________________________/

         On order of the Chief Justice, the motion of the Attorney General to extend the
  time for filing a brief amicus curiae in support of petitioner-appellee is GRANTED. The
  amicus brief submitted on October 31, 2016, is accepted for filing. On further order of
  the Chief Justice, the motion of the Attorney General to participate in oral argument by
  sharing five minutes of petitioner-appellee’s allotted time for argument is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 2, 2016
                                                                               Clerk